DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-16 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 10, the prior art of record does not disclose nor suggest it be ab obvious modification wherein a compensation device configured to compensate for the modeled temperature dependency, wherein the radar sensor system has a plurality of HF components, and all of the HF components are functionally connected to a synchronization network, and an HF signal generation device is configured to provide an HF signal to all of the HF components via the synchronization network; Referring to Claim 18, the prior art of record does not disclose nor suggest it be an obvious modification wherein compensating, via a compensation device, for the temperature dependency using a compensation device during further transmitting and receiving; wherein the radar sensor system has a plurality of HF components, and all of the HF components are functionally connected to a synchronization network, and an HF signal generation device is configured to provide an HF signal to all of the HF components via the synchronization network.
Claims 11-16 and 19-24 are dependent on Claims 10 and 18 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646